DETAILED ACTION

This office action is in response to the remarks and amendments filed 7/7/22.  Claims 1-2, 4-5, and 10-11 are pending.  Claims 1-2, 4-5, and 10-11 are rejected.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2019/0200775 to Durden in view of US Patent 7,028,353 to Waldman et al. (“Waldman”).
Claim 1.  A folding structure for a mattress (Durden, Fig. 1 #100; mattress is seen at #50 in Fig. 3), the folding structure comprising: a bearing surface with a cushion portion to rest a person's head (Durden, Fig. 1 #180 teaches a bearing surface with a cushion); the bearing surface being configured to be placed on a mattress to support a person's head or other body part (Durden, Fig. 1, cushion #180 is intended as a “back rest” and is inherently capable of supporting a person’s head or other body part); the bearing surface being configured to be pivotable to tilt from an about horizontal support position (Durden, paragraph [0011] teaches “The actuator is operable to rotate the back rest from a flat lying position (horizontal position)”) on the mattress to a plurality of variable angles up to a tilted position less than 90 degrees (Durden Fig. 1) for supporting a person's head at variable angles (Durden paragraph [0011] teaches “and may set the back rest to any position there between”), and a support structure (Durden, Fig. 1, #110) comprising at least one hinge area (Durden, Fig. 3, #128) with the bearing surface, the support structure being configured to fit externally to and removably from the mattress (Durden, Fig. 3), the support structure comprising two pairs of brackets (Durden teaches two pairs of brackets at Fig. 5, #’s 160 that are similar to those of the claimed invention, however Durden does not teach Applicant’s specifically claimed shape; Waldman teaches a similar apparatus which includes brackets that clamp onto a mattress as seen in at least Fig. 2; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to replace the brackets #’s 160 with the brackets of Waldman Fig. 2, such that the leg assemblies of Durden are located on side tubes #122 in Durden Figs. 4-5 rather than the location shown on the end tube #121, providing this change of location would allow for the legs of Durden to be farther apart, thereby providing a more stable apparatus that is more stable and more able to resist horizontal tilting when a user leans on one side of the apparatus; in the proposed modification, the bracket of Waldman Fig. 2 which attaches to #11f would instead attach to Durden’s side tube #122), each pair being formed by: an upper L-shaped bracket including a substantially horizontal section (Waldman, Fig. 2; horizontal section of upper bracket is seen at #13d) to be supported on an upper surface of the mattress (Waldman, Fig. 1 or Durden, Fig. 3) and having the hinge area located so that the bearing surface is rotatable about an axis passing through the hinge area (Durden, Fig. 3, hinge is seen at #128) positioned at one end portion of the substantially horizontal section of the upper L-shaped bracket (Applicant’s axis location is interpreted as that which is seen in Applicant’s Figs. 1-4; Examiner notes that the hinge #400 is located near the end of the upper horizontal section, but that the horizontal section also extends beyond the hinge #400; Durden teaches a “hinge area” that is located at an “end portion” of upper horizontal section; the hinge being seen unlabeled, at the rightmost portion of beam #110 in Durden Fig. 7); and a substantially vertical section arranged to form an angle of approximately 90 to the substantially horizontal section (Waldman, Fig. 2; vertical section of upper bracket is seen at reference character #13), and a lower L-shaped bracket including: a substantially horizontal portion to be below a lower surface of the mattress (Waldman, Fig. 2; horizontal section of lower bracket is seen at reference character #13a); and a substantially vertical section arranged forming an angle of approximately 90 to the substantially horizontal section (Waldman, Fig. 2; vertical section of lower bracket is seen at reference character #16); each upper L-shaped bracket being operatively and adiustably disposed in connection with each lower L-shaped bracket to define a C-shaped section (C-shaped section can be seen in Waldman Fig. 2) member adapted to fit a variably defined thickness of a mattress (the apparatus of Waldman is adjustable in height, see column 1, lines 35-38; additionally Durden teaches adjustable height in at least paragraph [0024]) with each lower L-shaped bracket in each pair having the substantially horizontal portion thereof arrangeable to be disposed below a lower surface of the mattress (Durden, Fig. 3); the hinge area being arranged in a remote position in and away from an edge of the mattress (Durden, Fig. 3, hinge is seen at #128) toward an inside thereof at a distance equal to or substantially longer than one dimension of the bearing surface (Durden, Fig. 3, hinge #128 is located at a distance from the edge of the bed that is seen to be approximately equal to the length of back rest #180; note that the apparatus of Durden folds to a completely horizontal position as discussed at least in paragraph [0011]), and the distance of the hinge in and away from the edge of the mattress being defined for the bearing surface to support a human head (the cushion #180 of Durden is sized such that it is capable of supporting a human head), and the bearing surface being configured to receive a portion of a supplementary mattress configured to be placed on the mattress (Applicant’s specification recites this claim limitation but does not provide additional details; additionally, Applicant’s figures do not show a supplementary mattress being used in conjunction with Applicant’s support structure apparatus; moreover, the apparatus of Durden includes a pillow #180 which reads on Applicant’s “supplementary mattress”, and therefore Durden is configured to receive a supplementary mattress #180, which is placed on the mattress #50).
Claim 2.  The structure according to claim 1, the support structure having a first dimension which is variable to fit the thickness of a mattress (the apparatus of Waldman is adjustable in height, see column 1, lines 35-38; additionally Durden teaches the feature of adjustable height in at least paragraph [0024])
Claim 4.  The structure according to claim 1, the bearing surface being formed by a substantially rigid plane (Durden, Fig. 6, #130).
Claim 5.  The structure according to claim 1, the bearing surface being formed by a perimetric structure surrounding an at least substantially flexible element (Applicant’s “perimetric structure” is understood from Applicant’s paragraph [0005] to be a fabric structure; Durden teaches a cushion #180 but does not teach a flexible fabric element; Waldman teaches a frame #’s 25, 26, 27, and 28 which holds a netting #61; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Durden with a fabric netting instead of a cushion in order to make the apparatus lighter and more compact for transport and storage).
Claim 10.  The structure according to claim 1, the support structure comprising two section members (as best understood from Applicant’s disclosure, Applicant’s “section members” are the C-shaped or L-shaped brackets shown at #’s 300, 305, or 310 in Fig. 3; Durden teaches section members at #’s 160 in Fig. 5; in the proposed combination of Durden and Waldman, Waldman, Fig. 7, teaches two L-shaped section members at # 35 and #39 or a C-shaped member comprising #’s 35, 38, and 39).
Claim 11.  The structure according to claim 10, said section members of the support structure being connected by at least one cross member (Durden, Fig. 4, #121).

Response to Applicant's remarks and amendments

With respect to claim 1, Applicant argues beginning on page 5 of Applicant’s remarks that the cited prior art of Durden and Waldman in combination do not teach the amended claim language directed toward “the bearing surface being configured to receive a portion of a supplementary mattress configured to be placed on the mattress.”  Examiner respectfully disagrees.  As noted in the rejection above, Durden teaches a pillow #180 which reads on Applicant’s “supplementary mattress.”  Applicant further argues that Durden “is not compatible with a supplementary mattress” because Durden discusses a “pillow” and not a “mattress”.  However, a pillow and a mattress are similar structures with similar intended use, moreover, Applicant has neither disclosed, nor claimed, any structures that would differentiate the claimed “supplemental mattress” from Durden’s pillow.  
Applicant argues that the arm rest assemblies of Durden “would render a folding structure for a mattress as presented in amended Claim 1 inoperable, as the supplementary mattress would be restricted from folding by an arm rest assembly.”  Applicant further argues that the apparatus of Durden only has a range of 10-85 degrees, and therefore cannot meet the claim recitation of a “horizontal” position.  While Durden discusses a range of 10-85 degrees in paragraph [0028], Durden also discusses a range of 0 to 180 degrees in paragraph [0011], which reads on Applicant’s recitation of “horizontal”.  Regarding the arm rests restricting movement, paragraph [0030] teaches that the arm rests are detachable; therefore the arm rests do not restrict the range of motion of the apparatus and a full range of 0 to 180 degrees, which reads on the claim recitation of “horizontal”, is possible with the apparatus of Durden.  
Applicant further argues on page 6 of remarks that because Durden discloses an actuator, this “makes the arrangement under a supplementary mattress unfeasible.”  It is not understood what is meant by “unfeasible”, as Durden is clearly shown to be supporting a pillow (equivalent to Applicant’s “supplementary mattress”) in at least Fig. 1 at #180.
On page 7, Applicant argues against the teaching of Waldman to use a mesh netting.  This appears to be an argument with respect to both claims 1 and 5.  Specifically that the mesh netting “is not compatible with a supplementary mattress.”  It is unclear in what manner Applicant considers a mesh netting to be “not compatible” with a supplementary mattress since claim 5 recites these same structures.  Claim 5 recites a “flexible element” which is understood from the specification to be a “fabric structure”.  The mesh netting of Waldman reads on a fabric structure.  If Applicant’s fabric structure is a satisfactory bearing surface, it is unclear how the fabric mesh of Waldman would not be a satisfactory bearing surface, or how it would be “not compatible with a supplementary mattress” when Applicant has claimed the same (fabric) structure that somehow is compatible with a supplementary mattress.  With respect to claim 1, Durden teaches a rigid bearing surface as seen at #132 in Fig. 2, and the apparatus of Waldman is not used to modify the bearing surface of Durden until claim 5, thus Applicant’s argument regarding Waldman is moot with respect to claim 1.
Applicant argues that the combination of Durden and Waldman do not teach upper and lower L-shaped brackets that collectively form a C-shape and which are used to clamp a mattress.  Examiner respectfully disagrees.  These structures are broadly taught by Durden Fig. 5, at #’s 160, but are taught in greater detail by Waldman Fig. 2, as is discussed in the above rejection of claim 1.
Applicant argues that “both disclosures are silent in a hinge area that is located such that a bearing surface is allowed to be rotated about an axis passing through one end portion of a support structure upper L-shaped bracket.”  Examiner respectfully disagrees.  A hinge area, which comprises a pivot axis, and is located at an “end portion” of the upper support structure is seen in Durden Fig. 3, where the pivot point is seen at #128.
Applicant argues that one of ordinary skill in the art would not replace “supports 160 of Durden with L support of Waldman in Fig. 2 such that the legs are in the lateral tubes of 122” because allegedly this configuration “would not be operational since they should be provided in the end tube 121.”  Examiner’s proposed modification of Durdan, based on the teaching of Waldman it to move the supports #160 of Durden to a wider more stable configuration, as seen below moving from location A to location B:

    PNG
    media_image1.png
    469
    625
    media_image1.png
    Greyscale

Applicant’s assertion that this configuration “would not be operational” is not understood, and Applicant does not explain how this modification would cause the apparatus to not be operational.  
Applicant further argues that the hinge area of Waldman, Fig. 2 is “always in a central point.”  This argument is not understood, as the hinge of Waldman, which joins structures 13c and 11f, can clearly be seen in Fig. 2 to read on Applicant’s claim recitation of being “positioned at one end portion of the substantially horizontal section of the upper L-shaped bracket.”  Additionally, Durden teaches pivot point #128 in Fig. 3 to be positioned at an end portion of horizontal base member #110/112.
Applicant makes a general allegation on page 8 of remarks that there is “no reason why a skilled person would move in the direction of the current claims.”  However, each specific modification to the apparatus of Durden, including moving the legs to a wider more stable stance, is discussed with a motivation in the above rejections.
Examiner additionally notes that while the above rejections are based upon the teachings Durden and Waldman, that various other prior art teachings exist which have been cited on prior PTO-892 forms.  Some references (though not an inclusive list) which have teachings that might teach all of Applicant’s claimed limitations include US Patent 2,642,589 to Cobb and US Patent 10,398,613 to Harburg et. al.  Examiner suggests reviewing the references cited on prior PTO-892 forms to ensure that claim amendments recite limitations not found in any prior art references.
	

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MYLES A THROOP/Primary Examiner, Art Unit 3673